United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL SEA
SYSTEMS COMMAND, Colts Neck, NJ,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1326
Issued: November 4, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On April 2, 2008 appellant filed a timely appeal from a March 12, 2008 decision of the
Office of Workers’ Compensation Programs, adjudicating his schedule award claim. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than 11 percent permanent impairment of his
right upper extremity.
FACTUAL HISTORY
This is the second appeal in this case.1 By order dated January 28, 2008, the Board
remanded the case for reconstruction because a portion of a February 26, 2007 Office decision
was missing from the record.
1

Docket No. 07-2090 (Order Remanding Case issued January 28, 2008).

On November 27, 2001 appellant, then a 54-year-old material handler, filed a claim for
cervical sprain and postconcussion syndrome when an object fell onto his head at work. The
Office accepted his claim and later appellant subsequently filed a claim for a schedule award. It
expanded the claim to include cervical radiculopathy.
In a January 3, 2005 report, Dr. David Weiss, an osteopath specializing in orthopedic
medicine, reviewed appellant’s medical history and provided findings on physical examination.
He stated that appellant had daily and constant cervical pain and stiffness which radiated to the
upper back. Appellant experienced intermittent numbness and tingling in his right upper
extremity. Dr. Weiss described appellant’s pain level as a 7 to 10 on a 0 to 10 scale. Appellant
experienced difficulty with performing his job as a forklift driver, performing household chores,
personal grooming, walking greater than three blocks, climbing stairs, swimming, driving, lifting
more than 40 pounds and repetitive bending and lifting. Dr. Weiss diagnosed chronic posttraumatic cervical sprain and strain, right cervical radiculopathy, post-traumatic facet arthropathy
to the cervical spine, and a bulging disc at C3-4. He found that, based on the American Medical
Association, Guides to the Evaluation of Permanent Impairment, fifth edition, appellant had 13
percent combined right upper extremity impairment for sensory deficit of the C5 and C6 nerve
roots, including 4 percent for the C5 nerve and 6 percent for the C6 nerve, according to Tables
15-15 and 15-17 at page 424 and 3 percent for pain according to Table 18-1 at page 574.
By decision dated June 29, 2005, the Office denied appellant’s schedule award on the
grounds that he was not entitled to a schedule award for a back injury. Appellant requested an
oral hearing. By decision dated November 18, 2005, an Office hearing representative set aside
the June 29, 2005 decision and remanded the case for further development of the medical
evidence.
On January 17, 2006 the Office asked an Office medical director to review the report of
Dr. Weiss and determine appellant’s impairment. The Office medical director found that the
appellant had 11 percent impairment of the right upper extremity based on the report of
Dr. Weiss. This included eight percent for sensory deficits of the C5 and C6 nerve roots and
three percent for pain. The Office medical director stated that the Office should accept cervical
radiculopathy as a work-related condition.2
By decision dated March 22, 2006, the Office granted appellant a schedule award for 11
percent impairment of his right upper extremity from January 3 to August 31, 2005, or 34.32
weeks.3
On September 8, 2006 appellant, through his representative, requested reconsideration.
The Office found a conflict in the medical opinion evidence between Dr. Weiss and the Office
medical director as to appellant’s right upper extremity impairment. It referred appellant,
2

On September 20, 2006 the Office accepted cervical radiculopathy as related to appellant’s November 27, 2001
employment injury.
3

The Federal Employees’ Compensation Act provides for 312 weeks of compensation for 100 percent loss or loss
of use of the upper extremity. 5 U.S.C. § 8107(c)(10). Multiplying 312 weeks by 11 percent equals 34.32 weeks of
compensation.

2

together with a statement of accepted facts, a list of questions and the case record, to Dr. Ian B.
Fries, a Board-certified orthopedic surgeon, for an impartial medical examination. In a
December 14, 2006 report, Dr. Fries reviewed appellant’s medical history, course of treatment
and the results of diagnostic tests. He provided detailed findings on physical examination.
Dr. Fries stated that appellant had no right upper extremity impairment causally related to his
November 27, 2001 employment injury. He stated:
“The basis for accepting cervical radiculopathy was Dr. Weiss’ January 3, 2005
evaluation in which he opined [that appellant] had ‘perceived sensory deficit over
the C5-C6 dermatome involving the right upper extremity,’ and then provided
percentage impairments for right C5 and right C6 nerve roots….
“[Appellant] has no such sensory deficits, nor even sensory complaints in C5 or
C6 distributions upon examination. [Note the enclosed symptom drawing
completed by [appellant] and the above complaints elicited and dictated in his
presence]. Medical records are almost silent concerning upper extremity
complaints past his shoulders.
“I found no other objective or subjective findings on physical examination to
confirm C5 or C6 cervical radiculopathies.
“However, [appellant] has florid findings consistent with widespread rheumatoid
arthritis. His right shoulder, right acromioclavicular [joint], left elbow, both
wrists, probably both ankles and possibly cervical and lumbar spine are involved.
This widespread nontraumatic condition substantially influences strength,
movement, discomfort and pain in each of these areas. His arthritis is not related
to his November 27, 2001 accident.
“[Appellant] [h]as decreased cervical motion, but according to [the Act], this does
not qualify, as there is no effect upon an upper extremity. His lack of neck
motion is most likely due to generalized rheumatoid arthritis and not trauma.”
By decision dated February 26, 2007, the Office denied modification of the March 22,
2006 schedule award decision.4
On March 12, 2008 the Office issued a complete copy of the February 26, 2007 decision.
LEGAL PRECEDENT
Section 8107 of the Act5 authorizes the payment of schedule awards for the loss or loss of
use of specified members, organs or functions of the body. Such loss or loss of use is known as

4

The February 26, 2007 Office decision of record was missing portions of the Office’s analysis of the evidence.

5

5 U.S.C. § 8107.

3

permanent impairment. The Office evaluates the degree of permanent impairment according to
the standards set forth in the specified edition of the A.M.A., Guides.6
Section 8123(a) of the Act provides that “if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
[of Labor] shall appoint a third physician who shall make an examination.”7 Where a case is
referred to an impartial medical specialist for the purpose of resolving a conflict, the opinion of
such specialist, if sufficiently well rationalized and based on a proper factual and medical
background, must be given special weight.
ANALYSIS
In this case, Dr. Weiss found that appellant had 13 percent right upper extremity
impairment. The Office medical director found 11 percent impairment. Due to the conflict in
the medical opinion evidence between the two physicians as to appellant’s right upper extremity
impairment, the Office referred him to Dr. Fries for an impartial medical examination.
Dr. Fries provided a comprehensive report dated December 14, 2006. He was provided
with appellant’s case file and a statement of accepted facts. Dr. Fries reviewed the factual and
medical background in the record, including diagnostic test results. He provided detailed
findings on physical examination. Dr. Fries found that appellant had no sensory deficits in his
right upper extremity or even sensory complaints in C5 or C6 distributions, upon examination.
He found no other objective or subjective findings on physical examination to confirm C5 or C6
cervical radiculopathies. Dr. Fries did note physical findings consistent with widespread
rheumatoid arthritis in appellant’s right shoulder, right acromioclavicular joint, left elbow, both
wrists, probably both ankles and possibly his cervical and lumbar spine. He noted that
appellant’s widespread rheumatoid arthritis substantially influences his strength, movement,
discomfort and pain in each of these areas. Dr. Fries opined that appellant’s arthritis was not
related to his November 27, 2001 employment-related conditions, cervical sprain and
radiculopathy and postconcussion syndrome.
The Board finds that Dr. Fries’ thorough and well-rationalized report is entitled to the
special weight accorded an impartial medical specialist and constitutes the weight of the medical
evidence.8 His report establishes that appellant has no additional permanent impairment of his
right upper extremity. Dr. Fries provided thorough medical rationale for his medical opinion that
appellant had no right upper extremity impairment at the time of his examination. His report
establishes that appellant has no additional permanent impairment of his right upper extremity
causally related to his November 27, 2001 employment injury. Therefore, appellant is not
entitled to an additional schedule award for his right upper extremity. The Board finds that the
6

20 C.F.R. § 10.404 (1999). Effective February 1, 2001, the Office began using the A.M.A., Guides (5th ed.
2001).
7

5 U.S.C. § 8123(a); see also Raymond A. Fondots, 53 ECAB 637 (2002); Rita Lusignan (Henry Lusignan), 45
ECAB 207 (1993).
8

See Sharyn D. Bannick, 54 ECAB 537 (2003).

4

weight of the medical evidence establishes that appellant has no more than 11 percent
impairment of his right upper extremity for which he received a schedule award.
On appeal, appellant asserts that Dr. Fries’ opinion regarding his right upper extremity
impairment is not entitled to special weight because he did not acknowledge that appellant’s
claim was expanded to include cervical radiculopathy. However, Dr. Fries noted in his report
that the Office’s medical director had accepted cervical radiculopathy as work related. At the
time of his examination of appellant, he found that appellant’s symptoms were related to his
nonwork-related rheumatoid arthritis, not cervical radiculopathy.
CONCLUSION
The Board finds that appellant has no more than 11 percent impairment of his right upper
extremity.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 12, 2008 is affirmed.
Issued: November 4, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

